           Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 1 of 6



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Anupama K. Reddy (State Bar No. 324873)
     Christopher K.L. Young (State Bar No. 318371)
 3   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 4   San Francisco, California 94108
     Telephone: (415) 500-6800
 5   Facsimile: (415) 395-9940
     Email:      jsaveri@saverilawfirm.com
 6               swilliams@saverilawfirm.com
                 areddy@saverilawfirm.com
 7               cyoung@saverilawfirm.com
 8   Lead Counsel for the Direct Purchaser Class
 9

10                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13   IN RE CAPACITORS ANTITRUST LITIGATION                   Master File No. 3:17-md-02801-JD
14   THIS DOCUMENT RELATES TO:                               Case No. 3:14-cv-03264-JD
     THE DIRECT PURCHASER CLASS ACTION
15                                                           DECLARATION OF JOSEPH R. SAVERI
                                                             IN FURTHER SUPPORT OF DIRECT
16                                                           PURCHASER CLASS’S MOTION FOR
                                                             FINAL APPROVAL OF PROPOSED
17                                                           SETTLEMENTS WITH DEFENDANTS
                                                             AVX, ELNA, HOLY STONE, KEMET,
18                                                           PANASONIC, SHINYEI, SHIZUKI AND
                                                             TAITSU
19
                                                             Date:          September 17, 2020
20
                                                             Time:          10:00 a.m.
21                                                           Courtroom:     11, 19th Floor

22

23   I, Joseph R. Saveri, declare as follows:

24          1.      I am a member in good standing of the California bar and am the founder of the Joseph

25   Saveri Law Firm, Inc., Lead Class Counsel for Direct Purchaser Class (the “Class”). I submit this

26   Declaration in Further Support of Direct Purchaser Class’s Motion for Final Approval of Proposed

27   Settlements with Defendants AVX, ELNA, Holy Stone, KEMET, Panasonic, Shinyei, Shizuki and

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                1
31    DECLARATION OF JOSEPH R. SAVERI IN FURTHER SUPPORT OF DPCS’ MOTION FOR
                                       FINAL APPROVAL
            Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 2 of 6



 1   Taitsu (the “Motion”). MDL ECF No.1 1360. I have personal knowledge of the facts set forth in this

 2   declaration, and if called as a witness, could and would testify competently to them. I make this

 3   declaration pursuant to 28 U.S.C. § 1746.

 4           2.     We have been informed by counsel for Settling Defendants that their clients have fulfilled

 5   their reporting obligations under the Class Action Fairness Act, 28 U.S.C. § 1715.

 6           3.     Pursuant to prior order of the Court, notice of the Round Four Settlements

 7   (“Settlements”) has been given. The notice program is now complete.

 8           4.     Class members have already indicated their intent to participate in the Settlements, to

 9   file claims and to receive the benefits of the Settlements. Of the thousands of Class Members that stand

10   to benefit from the Settlements, none have objected to final approval of the Settlements themselves.

11           5.     Cisco Systems, Inc. (“Cisco”) and Aptiv Services US, LLC fka Delphi Automotive LLP

12   (“Aptiv”), have filed a document styled as an objection. MDL ECF No. 1386. It raises concerns

13   regarding allocation of settlement proceeds from the Settlements. Cisco and Aptiv do not object to the

14   Settlements themselves. They do not contend that the Settlements are not fair, reasonable and

15   adequate. They take no issue with the substantial settlement consideration, the scope of the release or

16   any material term of the Settlements themselves. Cisco and Aptiv raise concerns regarding the

17   “Allocation Formula” for the distribution of Round Four settlement funds as it applies to them, i.e.,

18   Cisco and Aptiv have objected to allocation plan and not the Settlements themselves. Id. at 3, 6-7.

19           6.     This very issue as related to the Round 2 settlements was the subject of the original

20   referral to Special Master Bleich. ECF No. 2297. The Special Master conducted hearings and issued a

21   Report and Recommendations (MDL ECF No. 821) and a Supplemental Report and Recommendations

22   (MDL ECF No. 995). On July 15, 2020, the Court, following written submissions and a hearing,

23   adopted the Reports and Recommendations. MDL ECF No. 1343. Letter briefs have been submitted to

24   Special Master Bleich on the remaining issue of the valuation of Cisco and Aptiv’s claims and are

25   pending.

26

27

28   1
         “MDL ECF No. __” citations are to 3:17-md-02801.
30        Master File No. 3:17-md-02801-JD
          Case No. 3:14-cv-03264-JD                   2
31       DECLARATION OF JOSEPH R. SAVERI IN FURTHER SUPPORT OF DPCS’ MOTION FOR
                                             FINAL APPROVAL
           Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 3 of 6



 1          7.       As indicated in their filing, Cisco and Aptiv have offered to stipulate to appointment of

 2   Special Master Bleich to serve as a master with respect to the Round 4 settlements. On September 3,

 3   2020, Class Counsel wrote to counsel for Cisco and Aptiv, confirming the agreement to submit to

 4   Special Master Bleich the dispute regarding the distribution of Round Four settlement funds. Attached

 5   hereto as Exhibit A is a true and correct copy of my September 3, 2020, letter to counsel for Cisco and

 6   Aptiv. On September 8, 2020, the deadline for filing, counsel for Cisco and Aptiv sent Lead Class

 7   Counsel an email at 8:16 p.m., offering to “discuss a potential stipulation relating to the Round 4

 8   Settlements.”

 9          I declare under penalty of perjury that the foregoing is true and correct. Executed on September

10   8, 2020.

11                                                    By:          /s/ Joseph R. Saveri
                                                                    Joseph R. Saveri
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                3
31    DECLARATION OF JOSEPH R. SAVERI IN FURTHER SUPPORT OF DPCS’ MOTION FOR
                                       FINAL APPROVAL
Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 4 of 6




  EXHIBIT A
Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 5 of 6




      September 3, 2020


      Via Electronic Mail

      Daniel A. Sasse
      Crowell & Moring
      3 Park Plaza, 20th Floor
      Irvine, CA 92614-8505

      Re:    In re Capacitors Antitrust Litigation, Case No. 3:17-md-02801-JD

      Dear Mr. Sasse:

      We have carefully reviewed Cisco and Aptiv’s Objection to the Class’s
      Settlements with AVX, ELNA, Holy Stone, KEMET, Panasonic,
      Shinyei, Shizuki and Taitsu (“Objection”). MDL ECF No. 1386. We
      appreciate your insights.

      To be clear, Cisco and Aptiv were entitled to opt out of the proposed
      settlements and pursue their claims against the settling defendants.
      Cisco and Aptiv do not intend do so.

      You have asked that we agree that disputes regarding the allocation of
      the Round 4 settlements be submitted to Special Master Bleich, subject
      to the procedures set forth in Rule 50. As for the proposed settlements,
      Cisco and Aptiv do not raise concerns or object to the settlement,
      including in particular, objections to the settlement consideration or the
      scope of the release. We understand Cisco and Aptiv’s concerns to be
      limited to the proposed method for calculating allocation of the
      settlement funds to class members participating in the settlement.

      In the interests of resolving these issues expeditiously and permitting
      settlement proceeds to be distributed to all class members—including
      Cisco and Aptiv—without delay, we would agree to such a process
      before Special Master Bleich. Since these issues have been extensively
      litigated, and we have received guidance from the Court and Special
      Master Bleich, we would anticipate that the issues can be resolved
      quickly without additional delay and expense.
Case 3:14-cv-03264-JD Document 2714-1 Filed 09/08/20 Page 6 of 6



      September 3, 2020
      Page 2



      If you agree, we think it makes sense to so advise the Court and Special
      Master Bleich and clarify next steps without delay. In so doing, we would
      expect that the parties generally agree to the Rule 50 process, and all
      parties reserve their rights so provided.

      Please let us know if you agree or would like to discuss this further.

      Sincerely,

      /s/ Joseph R. Saveri____________
      Joseph R. Saveri
      JOSEPH SAVERI LAW FIRM, INC.
      Lead Counsel for Direct Purchaser Class


      cc: Sima Namiri-Kalantari
